DETAILED ACTION

This office action is in response to the application filed on 11/18/2021.  Claims 1-12 are pending, of which claims 1-3, 9 are amended, and claims 6-7 are cancelled by the current amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over PARK et al. (US Patent or PG Pub. No. 20170236990, hereinafter ‘990), in view of Willemin et al. (US Patent or PG Pub. No. 20160172898, hereinafter ‘898). 
Claim 12, ‘990 teaches a triboelectric energy extractor for a triboelectric nanogenerator (e.g., Abstract, Fig. 31), comprising: a rectifying circuit (e.g., 3022, Fig. 1); and wherein the rectifying circuit is electrically connected to a back end of the triboelectric nanogenerator and configured to rectify a signal generated by the triboelectric nanogenerator, the rectifying circuit comprising a first output terminal and a second output terminal (e.g., see Fig. 1), 
‘990 does not explicitly disclose that a switch circuit, wherein the switch circuit comprises a voltage comparator and a field effect transistor, wherein the voltage comparator has input terminals connected to output terminals of the rectifying circuit, and an output terminal connected to a gate of the field effect transistor, and wherein one of a drain and a source of the field effect transistor is connected to the first output terminal of the rectifying circuit, and another of the drain and the source is one output terminal of the switch circuit, and the second output terminal of the rectifying circuit is another output terminal of the switch circuit.
‘898 discloses an energy harvesting converter having a switch circuit (e.g., see Fig. 2-5), wherein the switch circuit comprises a voltage comparator (e.g., 400) and a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the converter circuit to include the rectifying circuit and the DC buck circuit as disclosed in ‘898, because it is capable of providing power supply voltage to its load when the input voltage exceeds the threshold and requiring no power supply other than the input voltage for its operation.  (e.g., see [0006] [0085], Fig. 2-5). 
Allowable Subject Matter
Claims 1-5, 8-11 are allowable. 
The following is a statement of reasons for the indication of allowable subject matters:
For claims 1-5, 8, 11, the prior art does not disclose or suggest a power management module for a triboelectric nanogenerator … electrically connected to a back end of the triboelectric nanogenerator, primarily, … having … a Direct Current (DC) buck circuit, wherein the rectifying circuit is electrically connected to the back end of the triboelectric nanogenerator and is configured to rectify a signal generated by the triboelectric nanogenerator to output a first DC signal, wherein the DC buck circuit is 
For claims 9-10, the prior art does not disclose or suggest a power management method for a triboelectric nanogenerator, primarily, … having rectifying an Alternating Current (AC) signal generated by the triboelectric nanogenerator to output a first Direct Current (DC) signal; and comparing a voltage of the first DC signal with a reference voltage, In re: Chi ZHANG et al. Page 4 of 12wherein when the voltage of the first DC signal is higher than the reference voltage, energy generated by the triboelectric nanogenerator is released to an LC circuit, and is subjected to DC buck conversion in the LC circuit, which outputs a second DC signal on a load, 
Response to Arguments
Applicants’ arguments in the remarks filed on 11/18/2021 have been considered have been fully considered and please see the examiner's responses for the reasons as discussed below.
Applicants stated on pages 11-12 of the REMARKS: 

    PNG
    media_image1.png
    296
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    212
    624
    media_image2.png
    Greyscale


Examiner's Response: 

Applicant's above arguments have been fully considered but they are not persuasive. As indicated in the previous office action and shown in Fig. 5 of Willemin above, the terminal (s), as one of the drain and source, of T4 connected to the first output of rectifier 512, and  the terminal (d), as ANOTHER of the drain and source, of T4 being the output of the switching circuit comprising T4, and the second output terminal of the recifer 512 at Node O is also the second output terminal of the switching 

Copy of Fig. 5 of the prior Art Willemin

    PNG
    media_image3.png
    302
    540
    media_image3.png
    Greyscale

Copy of Fig. 1 of the Current Application

    PNG
    media_image4.png
    305
    476
    media_image4.png
    Greyscale
 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-Th 7:30-5:00PM EST, Other F 7:30AM-5:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JUE ZHANG/
Primary Examiner, Art Unit 2838